DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Summary discloses “capable of fitted to,” understood as  - -capable of being fitted to--, “the lever for fitted to,” understood as  - - the lever for being fitted to--, and contains a punctuation error.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because line 2 contains “capable of fitted to,” understood as  - -capable of being fitted to--, line 4 contains “the lever for fitted to,” understood as  -- the lever for being fitted to--, and line 9 contains a punctuation error.  Appropriate correction is required.
Claims 2 and 5 contain “the fitted first house,” understood as  --the first house --. Appropriate correction is required.
Claim 4 is objected to because lines 2-3 contains “capable of assembled” and is understood as  - -capable of being assembled--. Appropriate correction is required.
Claim 5 is objected to because line 2 contains “a fitting state of the first housing and the first housing,” understood as  - - a fitting state of the first housing and the second housing - -. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16540588 in view of Ookura (US 6685496). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims contain similar structural limitations of a lever type connector, including: a housing, a second housing (a mating side connector housing), a lever, a support shaft, a bearing, a cam follower, a cam groove, a guide protrusion, and a guide groove. A cable cover would have been an obvious modification (see Ookura, 22, Fig 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al., hereinafter Fukushima (US 2002/0173185).
Claim 1: Fukushima discloses a lever-type connector, comprising: a first housing (3, Fig 10); a second housing (1, Fig 10) capable of being fitted to and removed from the first housing; a lever (2) rotatably supported by the second housing (1, Fig 10), the lever for being fitted to and removed the first housing and the second housing by a rotation operation; a support shaft (11) provided on one of the second housing and the lever (2); a bearing portion (where shaft is seated) provided on the other of the second housing and the lever, the bearing portion comprising a shaft sliding groove (20) for sliding the support shaft; a cam follower (36) provided on one of the lever and the first housing (3); a cam groove (21) provided on the other of the lever (2) and the first housing, the cam groove to which the cam follower is engageable (paragraph 0073); a guide protrusion (24) provided on one of the lever and the second housing, and a guide groove (15a) having an arc-shape (paragraph 0063, Fig 4) provided on the other of the lever and the second housing, the guide groove to which the guide protrusion is engageable, wherein when the lever is in the rotation operation (Fig 17A-17C), the guide protrusion engaged with the guide groove is guided by the arc-shape of the guide groove, and when the first housing and the second housing are completely fitted by the rotation operation of the lever, the engagement between the guide protrusion and the guide groove is released and the lever becomes slidable with respect to the second housing (see Figures 17B and 17C).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Okura et al. (US 6183275).
Claim 2: Fukushima further discloses lever-type connector of claim 1. Fukushima does not disclose a vehicle body panel. Specifically, Fukushima does not disclose wherein when the fitting of the first housing and the second housing is completed, the fitting of the fitted first housing and second housing to a vehicle body panel is performed.  Okura et al. disclose wherein when the fitting of the first housing and the second housing is completed, the fitting of the fitted first housing and second housing to a vehicle body panel is performed (Fig 3-5 and col 3, lines 52-56).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a fitted state between the two connector housings around a panel in order to secure two sides of an electrical connection.
Claim 5: Fukushima further discloses the lever-type connector of claim 2. Fukushima does not disclose wherein a fitting state of the first housing and the first housing is detected based on whether or not the fitted first housing and second housing are assembled to the vehicle body panel. Okura et al. disclose wherein a fitting state of the first housing and the first housing is detected based on whether or not the fitted first housing and second housing are assembled to the vehicle body panel (Fig 3-5 and col 3, lines 52-56).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a fitted state between the two connector housings around a panel in order to secure two sides of an electrical connection.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Allowability resides, at least in part, with the prior art not showing or fairly disclosing a taper portion provided on an operation portion of the lever, the taper portion pushed by an end surface of the mounting hole, in combination with the remaining limitations.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Allowability resides, at least in part, with the prior art not showing or fairly disclosing a state in which the first housing and the second housing are capable of assembled to the vehicle body panel is detected based on whether the lever is slidable with respect to the second housing.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILAGROS JEANCHARLES/Examiner, Art Unit 2833    
/EDWIN A. LEON/Primary Examiner, Art Unit 2833